United States Court of Appeals
                                                                              Fifth Circuit

               IN THE UNITED STATES COURT OF APPEALS F I L E D
                        FOR THE FIFTH CIRCUIT        February 27, 2007

                                                                        Charles R. Fulbruge III
                                                                                Clerk

                                   No. 06-30877
                                 Summary Calendar



GERALD WAYNE ZILLS,

                                  Plaintiff - Appellant,

v.
JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,
                                  Defendant - Appellee.




                                --------------------
                  Appeal from the United States District Court
                for the Western District of Louisiana, Shreveport
                           USDC No. 5:05-CV-452
                                --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.
PER CURIAM:*

      Gerald Wayne Zills filed a claim under the Social Security Act for

Disability Insurance Benefits and Supplemental Security Income. The

Administrative Law Judge (“ALJ”) denied Zills’s claim and the Appeals
Council affirmed the decision of the ALJ. Treating the decision of the

Appeals Council as the final decision of the Commissioner of Social

      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
Security, Zills filed suit in the district court for the Western District of

Louisiana seeking judicial review of the Commissioner’s decision.
Specifically, Zills argues that the ALJ erred by defining “moderate” mental
limitations for the vocational expert in a way that implies that one with such

limitation can still perform the task satisfactorily. The case was referred to a
Magistrate Judge who reviewed the record and briefs submitted by both

parties. The Magistrate Judge affirmed the Commissioner’s decision to

deny benefits. After considering and denying Zills’ motion to alter or amend
the judgment, the Magistrate Judge entered final judgment denying any
relief to Zills. Zills appeals to this Court.

      Our review is limited to determining (1) whether there is substantial

evidence in the record as a whole to support the Commissioner’s decision,
and (2) whether the Commissioner’s decision comports with relevant legal

standards. Jones v. Apfel, 174 F.3d 692, 693 (5th Cir. 1999). We have
carefully reviewed the briefs, record excerpts, and relevant portions of the
record itself. For the reasons stated in the Magistrate Judge’s Memorandum

Ruling, we affirm the decision of the district court to enter final judgment
against Zills.

      AFFIRMED.